UNITED STATES DISTRICT COURT F I l_ E D
FOR THE DISTRICT OF COLUMBIA
FEB 2 2 2011

C|erk. U.S. District & Bankruptcy
Collrts for the District ot Co|umbia

UNITED STATES OF AMERICA,

v. Criminal No. 11-022 (ESH)
RICHARD LEE,

Defendant.

~¢/S\J\/€%/\./€S\/

ORDER
In a hearing before Magistrate Judge Kay on February 4, 2011, defendant Richard Lee

entered a plea of guilty. On that date, the magistrate judge issued a Report and Recommendation
advising the Court to accept defendant’s plea. The Court has received no objection to the Report
and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file for consideration by the
district judge written objections to the magistrate judge’s proposed findings and
recommendations . . . within fourteen (14) days after being served with a copy thereof.").

Accordingly, the Court hereby adopts the recommendation of the magistrate judge and accepts

defendant’s guilty plea.
so QRDERED. _
UC*“~ § /`/w